Dissenting Opinion by
Mr. Justice Bell:
■ The question involved is narrow but very important —Is the Prothonotary of Allegheny County and his surety liable on his official bond to a judgment creditor who was damaged by the failure of the Prothono-tary’s authorized clerk to properly index a judgment?
The facts are admitted. The use claimant properly brought an action of assumpsit in the name of the Commonwealth against Roberts and the surety on Roberts’ official bond. The Superior Court entered a judgment for the plaintiff. Roberts alone appealed. We believe it is a justifiable inference that the surety *591took no appeal because it recognized that it was undoubtedly liable under the bond.
The Act of March 29, 1827, P. L. 154, §8, 17 PS §1908, made it the duty of the Prothonotary in the several counties to make, prepare and keep judgment dockets.*
The Act of April 22, 1856, P. L. 532, §3, 17 PS §1922, required a creditor, in order to obtain a lien on the debtor’s real estate within the county, to cause his judgment to be indexed in a book to be called the judgment book; “and it shall be the duty of the pro-thonotary or clerk forthwith to index [said judgments] according to priority of date, and the plaintiff shall furnish the proper information to enable him to perform said duty.”
The Act of April 14, 1834, P. L. 333, §76, 17 PS §1481, provides: “The Prothonotaries and clerks of the several courts of this Commonwealth shall, before they enter upon the duties of their offices, respectively, make oath or affirmation ... to perform the duties of the respective office Avith fidelity; they shall also with one or more sureties . . . give a joint and several bond to the Commonwealth, with condition faithfully to- exr ecute the duties of their respective offices,* and Avell and truly to account for and pay according to law all moneys which shall be received by them in their official capacity . . . .”
Pursuant to the aforesaid Acts and particularly the Act of 1834, Roberts, as principal, and Continental Casualty Company, as surety, on December 11, 1951, executed a bond, the condition of which was:
“Noav The CONDITION Of This Obligation Is Such, That if the above bounden David B. Roberts, *592Prothonotary in the Court of Common Pleas of Allegheny County, [1] and his deputies, clerks, assistants and appointees, shall faithfully discharge all trust confided in him and all duties required of him by law and faithfully execute the duties of the office of Prothono-tary, and [2] shall faithfully and well and truly account for and pay according to law all moneys which are received by him or them in their official capacity, and [3] shall deliver the books, seals, records, writings and papers belonging to the office of said Prothono-tary, whole, safe and undefaced to his successor in said office, then this bond shall be void; otherwise to be and remain in full force and virtue.”
The bond could not possibly be clearer — it is not restricted to mistakes or negligent acts or embezzle-ments by the Prothonotary personally; it is conditioned upon the faithful execution not only by the Prothono-tary himself, but also by his deputies, clerks, assistants and appointees, of all duties required of him by law, as well as and in addition to the duty to account and pay all monies which are received by him or by them in their official capacity. This bond was on its face, and, we repeat, by its terms clearly given to provide protection (a) not only for the failure of the Pro-thonotary himself or his assistants to pay all monies received by him or by them, but also (b) for the failure of his deputies, clerks, assistants and appointees to faithfully and properly perform and carry out the duties of the office of the Prothonotary. It would be a flat contradiction of the terms of the bond to say, as does Prothonotary Roberts, that the bond applies and is limited only (1) to embezzlements, and (2) to failure of the Prothonotary personally to properly perform his duties. Irrespective, therefore, of the aforesaid mandatory statutes, it is clear and indisputable from the express condition of the bond, which clearly *593and specifically covers the exact situation which has arisen, that the Prothonotary and the surety believed that this coverage was part of the responsibility, obligation and liability of a Prothonotary of Allegheny County; otherwise the bond would not have been written to cover this exact situation.
The Prothonotary (Roberts) admits, as he must, that recovery can be had on this bond (1) if he or one of his deputies, clerks, assistants or appointees embezzled money or (2) if he personally was negligent: Saylor v. Commonwealth, 1 Sadler 535, 5 A. 227 (1886); Ziegler v. Commonwealth, 12 Pa. 227; Tan Etten v. Commonwealth, 102 Pa. 596; Commonwealth v. Cruikshank, 251 Pa. 390, 96 A. 825; Wilson v. Arnold, 172 Pa. 264, 33 A. 552; Mann’s Appeal, 1 Pa. 24; McKeehan v. Commonwealth, 3 Pa. 151; Siewers v. Commonwealth, 87 Pa. 15; Watson v. Smith, 26 Pa. 395; M’Carahar v. Commonwealth, 5 W. & S. 21. If Roberts is liable under the terms of his bond for embezzle-ments by his deputies or clerks or assistants, as he admits he is, it is inescapable that he is also liable thereunder for the negligent acts of his deputies or clerks or assistants.
The majority opinion seeks to deny recovery because they say the following provision of the bond— considered alone — protects (and allows recovery only to) private individuals for whose account money has been paid to the prothonotary: “. . . [the principal and surety] are held and firmly bound unto the County of Allegheny, a political subdivision of the Commonwealth of Pennsylvania, [1] for the use of the said County of Allegheny and of the Commonwealth of Pennsylvania and [2] of such other party or parties for whom he shall collect or receive money, as the interest of each shall appear, in case of a breach of the conditions hereof .. . .” Such a very unusual situation would rarely *594ever arise as the majority concede.* Construing this one provision narrowly and alone — without conjunction with the vitally important condition of the bond— no suit could be brought thereon even if the County or the Commonwealth was damaged, unless a party was damaged for whom the Prothonotary collected or received money. The effect of such a construction would (1) eliminate the Condition of the Bond and (2) would eliminate the provision for the County and the Commonwealth and (3) would limit recovery to such parties for whom the prothonotary shall collect or receive money. Such a limited and unwarranted construction would eliminate for all practical purposes, any real protection heretofore clearly and wisely grant-ted to the public and to private individuals (1) under prior decisions of this Court, and (2) under the language of the pertinent Statutes of Pennsylvania, and (3)' under the express language of the important and controlling condition and other terms of the bond. Moreover, it is obvious that this narrow interpretation of the bond is impossible, when Roberts admits that recovery can be had under the bond (1) by persons whose money has been embezzled by him or by one of his deputies or clerks or assistants; and (2) by persons who are damaged by his personal negligence— situations which are unmentioned in this provision of the bond.
It is both foolish and futile to ask us to believe that Roberts paid a substantial sum of money to do a useless thing, i.e., take out a bond to protect him against the exact situation which has arisen in this case, to wit, claim for damages for the negligence of “his deputies, clerks, assistants and appointees” for *595which (according to the majority opinion, he knew)' he was not legally liable. Yet, that is the thesis of the majority opinion.
It is clear that the Legislature, through the Act Of 1834 and the above mentioned Statutes, intended to protect the people of the Commonwealth and those who were injured by the Prothonotary’s failure to faithfully and accurately perform the duties of his office. To accept the majority’s narrow construction of the statutes and of this official bond would not only be against the public interest, but would invalidate law which has been established in this Commonwealth for over 100 years. Although the Act of 18SJ¡-, supra, provides that the bond be given to the Commonwealth, it has been consistently interpreted by this Court to afford relief and to allow recovery to private individuals against the Prothonotary on his official bond in"embezzlement and in non-embezzlement cases: Mann’s Appeal, 1 Pa. 24; Saylor v. Commonwealth, 1 Sadler, supra; McKeehan v. Commonwealth, 3 Pa. 151; Wilson v. Arnold, 172 Pa., supra; Ziegler v. Commonwealth, 12 Pa., supra; Siewers v. Commonwealth, 87 Pa., supra; Commonwealth v. Cruikshank, 251 Pa., supra; Watson v. Smith, 26 Pa., supra; Van Etten v. Commonwealth, 102 Pa., supra; M’Carahar v. Commonwealth, 5 W. & S., supra.
While no authority is needed when the condition of the bond is so clear, nevertheless the principles enunciated by the decisions of this Court hereinabove' cited establish the right of a person who has been damaged by the negligence of a prothonotary to recover on his official bond.
In the leading case of Saylor v. Commonwealth, 1 Sadler, supra, a recovery was allowed to a private individual in an action of debt against the Prothonotary and his surety on his Official bond. The Court af*596firmed on the opinion of President Judge Haghnman, in which he aptly said: “The inquiry arises: Is the prothonotary liable on his official bond for the loss sustained by the plaintiffs occasioned by his mistake?
“The 76th section of the act of April 14, 1834, provides that the prothonotary shall ‘give a joint and several bond to the commonwealth in such sum as the governor shall judge sufficient, with condition faithfully to execute the duties of . . . [his] office.’ ”
The Court then quoted the 77th section of the same Act which set forth in detail the powers and duties of the Prothonotaries, and then said: “That these are all the duties required of prothonotaries no one will pretend. They are by law compelled to perform numerous acts, for misfeasance or errors regarding which they and their sureties are liable. . . .
“. . . By far the most important and responsible duty of the prothonotary is to enter judgments correctly. As to mistakes or omissions in other matters connected with the office, an amendment will correct the error. But not so with judgments. A wrong name or amount in entering of a judgment or an omission to properly enter or index it, will in most instances subject a plaintiff to loss before the mistake is discovered, and when discovered, it is too late to remedy the evil. There is no principle of law better settled than where a prothonotary makes a mistake in entering a judgment, and the plaintiff sustains a loss, he has a remedy on the prothonotary’s official bond .... A party who takes the office gives a bond conditioned faithfully to discharge all its duties. To enter judgments is one of them, indéed the most important one. Hence, being an essential part of the duties of the officer, a failure to perform them properly makes Mm liable on his official bond, to the party injured."*
*597In Van Etten v. Commonwealth, 102 Pa., supra, the Prothonotary erroneously satisfied a judgment in the judgment docket. The plaintiff, a private party, sued successfully on the Prothonotary’s official bond for the damages sustained. In that case the official bond was given only for the use of the Commonwealth, viz.: “[Principals and surety] . . . are held and firmly bound unto the Commonwealth of Pennsylvania for the use thereof, . . and was conditioned upon the faithful execution of duties by the Prothonotary.
Commonwealth v. Cruikshank, 251 Pa., supra, is equally apposite and controlling. In that case the plaintiff, an individual, in the name of the Commonwealth sued the Prothonotary on his official bond for damages resulting from the erroneous indexing of a judgment. In that case the bond was given only to the Commonwealth, viz.: “ [Principal and surety] . . . are held and firmly bound unto the Commonwealth of Pennsylvania, for the use thereof, . . .”; and was conditioned upon the faithful execution by the Prothono-tary of his duties. This Court held that plaintiff was entitled to recover on the bond if he had any interest in the land which could be bound by the judgment, but the jury found that he had no such interest.
In M’Carahar v. Commonwealth, 5 W. & S. 21, a recorder of deeds and mortgages was held liable on his official bond to a private party for an erroneous certificate concerning mortgages of record. The recorder received a fee of 75‡ allowed by law for said certificate. The bond was given only to the Commonwealth, viz.: “[Principal and sureties] . . . are held and firmly bound unto the Commonwealth of Pennsylvania for the use thereof . . and was conditioned upon the faithful execution and performance by the recorder of his duties.
*598In Wilson v. Arnold, 172 Pa., supra, the Court said (page 274) : “When the defendant, as prothonotary5 of the court of common pleas of Clarion county, was directed to issue the alias testatum fieri facias in question, it was manifestly his duty to inspect the record of plaintiffs judgment and see that the writ conformed thereto in every material particular. If he neglected to do so and in consequence thereof any part of the claim was lost, he is liable to respond in damages to the extent of plaintiff’s loss.”
In Siewers v. Commonwealth, to use of Hauseman, 87 Pa., supra, the Commonwealth, to the use of Hause-man, brought an action of debt against Siewers, the Prothonotary, and his sureties on the official bond of said Prothonotary, for damages resulting from an erroneous certificate of search. The Court sustained a recovery against the Prothonotary and his sureties on the official bond of said Prothonotary “on the principles of Zeigler v. Commonwealth, 2 Jones 228; McCarahan v. Commonwealth, 5 W. & S. 21; and Hauseman v. Girard Loan & Building Association, [31 P. F. Smith, 256]”.
In Ziegler v. Commonwealth, 12 Pa., supra, plaintiff brought an action of debt against the Prothonotary and his sureties, in the name of the Commonwealth, on the Prothonotary’s official bond for damages incurred by a purchaser of land through a mistake in the certificate of judgments. The Court affirmed the liability of the Prothonotary and his sureties.
These cases directly control the instant case and clearly hold that plaintiff could bring a suit on Roberts’ official bond for damages resulting from negligence in the performance of the Prothonotary’s duties.
We shall discuss the other reasons relied upon in the majority opinion, although in view of the statutes and the condition of Roberts’ bond, we consider them *599to be irrelevant. Roberts contends that it would be extremely harsh and unjust to impose a liability on a Prothonotary for the negligence of his clerk in the light of modern conditions. It is obvious that a Prothono-tary could not personally supervise or check judgments approximating 300,000 in number which are entered in Allegheny County each year. Nevertheless, if the Legislature requires as a necessary prerequisite to a Prothonotary “entering upon the duties of his office” that he give a surety bond to cover damages resulting from errors in the execution of the duties of his office, as well as for embezzlement, the Courts have no right to ignore the mandate of the Legislature. Moreover, if the Prothonotary is not liable for errors of his deputies, clerks, assistants and appointees unless he personally participated therein, he could easily avoid all liability, thus leaving the public without adequate protection, by merely assigning certain duties to each deputy, clerk, assistant and appointee, and refrain and abstain from any personal activity in the performance of his official duties. To so interpret the Acts and in particular the present bond, would be contrary to their language, as well as to the public interest. Furthermore, the Prothonotary admits, as, we repeat, he must, that if one of his deputies or clerks or assistants or appointees embezzled money which has been paid into his office, he would be personally liable under the aforesaid Statutes and under this bond. If, as is conceded, the language of the Statutes and of the bond is broad enough to cover embezzlements by his deputies, clerks, assistants and appointees, it cannot possibly be narrowed so as to exclude acts of negligence by his deputies, clerks, assistants and appointees, since the language covering performance of duties and payment of monies is, under the Act of 1834 and also under the “condition” of this bond, exactly the same.
*600Further reflection and analysis reveal that the harshness complained of (with its resulting alleged injustice) is not peculiar to the Prothonotary; it is prevalent in every field of private business even where no statutory duties or obligations or bonded liabilities are imposed. For example, under the principle or maxim of “respondeat superior” (i.e., principal and agent, employer and employee, master and servant) the individual or partnership — whether it be investment bankers or lawyers or insurance brokers or any other private business, and whether it be composed of one man or many men, and whether one or hundreds or thousands of agents or employees or servants are employed — is liable for the negligence of (his or) their agents or employees or servants in carrying out the duties of the principal or superior. If, for example, X orders the purchase of 100 shares of General Motors at 50 and an employee of the brokerage firm forgets to enter the order or enters an erroneous order, the partners are liable for the damages, even though there was no fraud or embezzlement, and even though none of the partners was personally guilty of negligence. The books are literally filled with cases where employers have been held liable in damages for the negligence of their automobile driver (agent, employee or servant), yet in such cases there was no fraud, there was no negligence on the part of the principal or employer personally, and it was a “practical” impossibility for him, as it was for the Prothonotary, to personally perform or supervise the work of the agent, employee or servant. This is so commonplace we sometimes forget that the maxim of respondeat superior is not, and, in practice and principle, cannot be limited merely to negligence in automobile cases.
Moreover, the so-called harshness of this decision vanishes when it is recalled that Roberts, as Prothono-*601tary, could bave protected himself by securing a bond from his employees covering both their negligence and their acts of embezzlement, and even more important, he could and, we hope, he has taken out an indemnity bond against embezzlement and acts of negligence by his deputies, clerks, assistants and appointees, which would fully protect him. This indemnity insurance can be obtained, as it has been in the County of Philadelphia, for a very small premium which, incidentally, is paid by the County. We doubt that the public would be satisfied today with a lower standard of responsibility and liability for a public official in the conduct of his official duties than it requires of a person or firm in the conduct of his or their private business.
The majority opinion further asserts that the principle of respondeat superior should not apply to Roberts because his deputies, clerks, assistants and appointees are employed and paid by the County of Allegheny. Roberts had the right to select who should be employed and the right to dismiss them once employed. More particularly, Roberts had the right of supervision, assignment and control over his deputies, clerks, assistants and appointees in the performance of the duties assigned to them by him. This criterion provides the hey or most important test, rather than the test of who employs and pays them. That this is the correct test, irrespective of the confusion created by earlier authorities, is made crystal clear by. the recent cases of Benedict v. Bondi, 384 Pa. 574, 122 A. 2d 209; McConnell v. Williams, 361 Pa. 355, 65 A. 2d 243; and Mature v. Angelo, 373 Pa. 593, 97 A. 2d 59. These cases are so recent it is unnecessary to discuss them in detail; it will suffice to say that they answer and clearly refute the majority’s position on this point.
We do not believe it is necessary to predicate liability upon the principle or maxim of respondeat superior*602* or decide whether that principle would apply to a public official in the absence of a pertinent mandatory statute or a pertinent bond. It will suffice to note that the Pennsylvania and the United States decisions relied upon by the majority opinion merely lay down a general rule and are clearly distinguishable, since no bond and/or no statute was involved.
To summarize: Prothonotary Roberts’ official bond was intended to protect the public and by its clear and specific condition clearly and specifically covers those who are damaged by the negligence of the deputies, clerks, assistants and appointees of the Prothonotary in the conduct of the official business of the Prothono-tary’s office. For this reason, I would affirm the Judgment of the Superior Court.
Mr. Justice Benjamin R. Jones joins in this opinion.

 This statutory duty was not restricted, as Roberts contends, to those prothonotaries who were paid on a fee basis but was imposed upon all prothonotaries in Pennsylvania.


 The majority opinion says: “A situation which arises ordinarily as. a result of a Court order providing for the payment of money into court or an impounding of moneys fór any reason.”


 Italics throughout, ours.


 See, however, Hazard v. Israel, 1 Binney 240 and Wilbur v. Strickland, 1 Rawle 457, where sheriffs were held responsible in civil trespass actions for the negligence of their deputies in the execution of a writ.